[mgen06302018ex103001.jpg]
Exhibit 10.3 [*] = Certain confidential information contained in this document,
marked by brackets, is filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. FDP
Research Subaward Agreement Amendment Number ( 6 ) Pass-Through Entity (PTE)
Subrecipient Yale University Entity Name Miragen Therapeutics, Inc.
gcat5@yale.edu Email Address jleverone@miragenrx.com [*], MD Principal
Investigator Rusty Montgomery, MD Project Title: Mir-29 mimicry as a therapy for
pulmonary fibrosis PTE Federal Award No: Federal Awarding Agency: 5UH3HL
123886-04 National Heart, Lung, and Blood Institute Subaward Revised Period of
Performance: Amount Funded This Action: Subaward No: Start Date: Jul 1, 2017 End
Date: Sep 30, 2018 $ [*] GR100301 (CON-80000904) 2017 Effective Date of
Amendment: Total Amount of Federal Funds Obligated to Date: Subject to FFATA:
Automatic Carryover: Jul 1, 2018 $ [*]  Yes  No  Yes  No Amendment(s) to
Original Terms and Conditions This Amendment revises the above-referenced
Research Subaward Agreement as follows:  This is a No Cost Extension. The
Period of Performance is hereby extended through: September 1, 2018 Year to is
hereby added to the Subaward Period of Performance, which is revised to be
consistent with the Subaward Period of Performance Start and End Date above. The
total amount authorized for Year is as follows: Direct Costs: Indirect Cost
Rate: 0.00% Indirect Costs: Total Costs: The PTE hereby affirms the budget was
not cut or was cut by less than 10% from the proposed budget for the current
period. If carryover is not automatic (No selected above), the Total Amount of
Federal Funds Obligated stated above may not reflect the actual balance
available. The Subrecipient is responsible for tracking unobligated balances and
subsequent carryover approvals from prior budget periods. In the event that
funding was not fully expended by the Subrecipient during the prior period, the
authorized amount for the prior period is hereby reduced to equal the
Subrecipient’s final invoice. Submit carryover requests in writing to PTE’s
Administrative Contact. Carryover from year to the current period is hereby
authorized as follows: Direct Costs: Indirect Cost Rate: 0.00% Indirect Costs:
Total Costs: Additional funds in the amount of are hereby authorized for the
current period. Direct Costs: Indirect Costs: Indirect Cost Rate: 0.00% Total
Costs: A detailed budget is included on the following page(s) and incorporated
as Appendix A to this Amendment. The Scope of Work remains unchanged. If there
is a change in scope, the PTE must issue a bilateral modification. For clarity:
all amounts stated in this amendment are in United States Dollars. All other
terms and conditions of this Subaward Agreement remain in full force and effect.
By an Authorized Official of PTE: The Subrecipient is not required to
countersign this amendment. Unilateral acceptance of this modification does not
bypass /s/ Lauren Pite Jun 29, 2018 internal approval processes of the
Subrecipient. If Subrecipient Name: Lauren Pite Date would like to terminate
this action, a request should be directed to PTE’s Administrative Contact.
Title: Assoc. Director, Office of Sponsored Projects FDP UniMod Sept.2017



--------------------------------------------------------------------------------



 